-~)

 

  

   
  

Case 1:19-cr-00450-PGG Document7 Filed 06/44/19 ig _Page 1of4
USDC Spy
SOCUMEN f
UNITED STATES DISTRICT COURT “LECT TRON

  

H

SOUTHERN DISTRICT OF NEW YORK DOC #. ‘ALLY Fi py
— oe oe ee ee - - - er x DATE FL Ep
. Sse)
UNTTED STATES OF AMERICA : Pe
_y.
JAMIE FRIERSON,

Defendant.

 

COUNT ONE
(Bank Robbery)

The Grand Jury further charges:

1. On or about May 8, 2019, in the Southern District
of New York and elsewhere, JAMIE FRIERSON, the defendant,
knowingly, by force and violence, and by intimidation, did take,
and attempt to take, from the person and presence of another,
property and money and other things of value belonging to, and in
the care, custody, control, management, and possession of a bank,
the deposits of which were then insured by the Federal Deposit
Insurance Corporation, to wit, FRIERSON obtained United States
currency from an Apple Bank branch located in the vicinity of 120
East Fordham Road, Bronx, New York, by demanding with the threat
of violence that a bank employee turn over to FRIERSON money in
the bank’s custody.

(Title 18, United States Code, Sections 2113(a) and 2.)

JUbos wAKDEPHE
old

Case 1:19-cr-00450-PGG Document7 Filed 06/17/19 Page 2 of 4

COUNT TWO
(Bank Robbery)

The Grand Jury further charges:

2. On or about May 9, 2019, in the Southern District
of New York and elsewhere, JAMIE FRIERSON, the defendant,
knowingly, by force and violence, and by intimidation, did take,
and attempt to take, from the person and presence of another,
property and money and other things of value belonging to, and in
the care, custody, control, management, and possession of a bank,
the deposits of which were then insured by the Federal Deposit
Insurance Corporation, to wit, FRIERSON obtained United States
currency from an Apple Bank branch located in the vicinity éf 44
East 161st Street, Bronx, New York, by demanding with the threat

}
of violence that a bank employee turn over to FRIERSON mondy in

3

the bank’s custody.

HA me aes went

(Title 18, United States Code, Sections 2113(a) and 2.)

FORFEITURE ALLEGATION ‘

 

3. As a result of committing the offenses alleged in
Counts One and Two of this Indictment, JAMIE FRIERSON, the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c), any and all property, real and
personal, that constitutes or is derived from proceeds traceable

to the commission of said offenses, including but not limited to
Case 1:19-cr-00450-PGG Document 7 Filed 06/17/19 Page 3 of 4

a sum of money in United States currency representing the amount
of proceeds traceable to the commission of said offenses.

SUBSTITUTE ASSETS PROVISION

 

4, If any of the above-described property, as a result
of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

Cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p), and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the
defendant up to the value of the above forfeitable property.

(Title 18, United States Code, Section 981(a) (1) (C);
Title 21, United States Code, Section 853(p); and Title

28, United Ws 2461 (c).)
FORE PERSON | : GEOFF BERMAN

-United St

     

 

es Attorney

4
Be Pa

Case 1:19-cr-00450-PGG Document7 Filed 06/17/19 Page 4 of 4 Tor. ie

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
JAMIE FRIERSON,

Defendant.

 

INDICTMENT
19 Cr.
(18 U.S.C. §§ 2113(a) and 2.)

GEOFFREY S. BERMAN
United States Attorney

MMe

———— |] =
Foreperson ~6“</

 

 

 

MWOicIMEV T
Ws ASSléeve) To Hon. PAUL &- FARDEPHE

6/17/14 ~ Hon SAreAt MVE TOM, USAAL
